Citation Nr: 0028916	
Decision Date: 11/01/00    Archive Date: 11/09/00

DOCKET NO.  91-17 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Fort Harrison, Montana




THE ISSUE

Entitlement to an increased rating for the service-connected 
lumbosacral strain with degenerative disc disease of the 
lumbar spine and radiculopathy, currently evaluated as 20 
percent disabling.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States






ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel



INTRODUCTION

The veteran served on active duty from November 1972 to 
December 1973.  

This appeal originally came before the Board of Veterans' 
Appeals (Board) on appeal from a March 1990 rating decision 
of the RO.  

In a July 1992 decision, the Board granted service connection 
for degenerative disc disease of the lumbosacral spine and 
remanded the case in for further review with respect to the 
claim for increase. 



REMAND

In a July 1999 rating decision, the RO denied the veteran's 
claim of service connection for pain induced depression, as 
secondary to the service-connected lumbar spine disability.  
In August 1999, the veteran submitted a statement requesting 
a hearing and indicating that his depression was due to the 
pain from the service-connected back condition.  The Board 
finds that this statement constituted a timely Notice of 
Disagreement with that determination.  However, the RO has 
not addressed this issue in a statement of the case.  

In Manlincon v. West, 12 Vet. App. 238 (1999), the Court 
indicated that in a case when a veteran expressed 
disagreement in writing with an RO decision and the RO failed 
to issue a Statement of the Case, the Board should remand, 
not refer, the issue to the RO for issuance of an statement 
of the case.  

A careful review of the record also shows that the RO has not 
attempted to afford the veteran the hearing that he 
requested.  The record reflects that, as of August 1999, the 
veteran had been incarcerated in Montana.  The RO must 
attempt to schedule the veteran for a hearing to ensure that 
he has been afforded full due process of law.  The Board 
notes that the duty to assist incarcerated veterans requires 
VA to tailor its assistance to meet the peculiar 
circumstances of confinement as such individuals are entitled 
to the same care and consideration given to their fellow 
veterans.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

However, the veteran must be advised that VA is not 
responsible for making arrangements for his appearance on the 
scheduled hearing date.  See Bolton v. Brown, 8 Vet. App. 
185, 191 (1995) (the Secretary is not authorized by statute 
or regulation to subpoena the warden at a state correctional 
facility and direct the release of the appellant from that 
facility for attendance at a VA hospital for a psychiatric 
examination).  

With regard the increased rating claim, the veteran was most 
recently afforded a VA examination in April 2000.  That 
examination was conducted by a nurse practitioner.  The 
veteran complained of pain in the central and right low back 
with intermittent spasms.  He indicated that simple walking 
and prolonged sitting had aggravated the symptoms.  The 
examination report noted findings of range of motion testing; 
however, it was reported that there was additional loss of 
function due to pain.  The assessment was that of chronic low 
back pain, rule out discogenic pain.  

The Board notes that any examination of musculoskeletal 
disability done for rating purposes must include 
consideration of all factors identified in 38 C.F.R. §§ 4.40, 
4.45, and clinical findings must be expressed in terms of the 
degree of additional range-of-motion loss due to any pain on 
use, incoordination, weakness, fatigability, or pain during 
flare-ups.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Thus, the Board finds that the most recent VA examination was 
not adequate for evaluation purposes because it did not 
include sufficient detail as to the extent of the low back 
disability at issue.  That VA examination report does not 
include the clinical findings, to include those referable to 
the extent of any functional loss, as required by the Court 
in DeLuca.  In this regard, the Board notes that the 
veteran's representative has argued that the examination was 
inadequate and requested another examination by an 
orthopedist.  In addition, the Board notes that all indicated 
testing must be performed to fully evaluate the severity of 
the service-connected low back disability.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
in order to contact the veteran and to 
obtain the names and addresses of all 
health care providers who have treated 
him for his service-connected low back 
condition since April 1999.  Thereafter, 
the RO should obtain legible copies of 
all records from any identified treatment 
source not currently of record.  Once 
obtained, all records must be associated 
with the claims folder.

2.  The veteran should be afforded a VA 
orthopedic examination in order to 
determine the current severity of his 
service-connected low back disorder.  All 
indicated tests must be performed, 
including complete range of motion 
testing.  In addition to noting the range 
of motion, the examiner should indicate 
whether there is any pain, weakened 
movement, excess fatigability, or 
incoordination on movement, and whether 
there is likely to be additional range of 
motion loss due to any of the following: 
(1) pain on use, including flare-ups; (2) 
weakened movement; (3) excess 
fatigability; or (4) incoordination.  
These determinations should be expressed 
in terms of the degree of additional 
range of motion loss.  The examiner 
should also portray the degree of 
additional range of motion loss due to 
pain on use or during flare- ups.  In 
addition, the examiner should offer an 
opinion as to whether the veteran is 
precluded from securing and following 
substantially gainful employment due to 
his service-connected l low back 
disorder.  

3.  The, the RO should take appropriate 
steps to attempt to schedule the veteran 
for a hearing.  The RO should advise the 
veteran that the VA is not responsible 
for making arrangements for his 
appearance on the scheduled hearing date.  

4.  The RO should then furnish to the 
veteran a Statement of the Case as to the 
claim of service connection for 
depression as secondary to the service-
connected low back disorder.  The veteran 
and his representative should be informed 
of the necessity of filing a Substantive 
Appeal if the veteran wishes to place 
these issues in appellate status.  38 
C.F.R. § 19.26 (1999).  

5.  Upon completion of the development 
requested hereinabove, the RO also should 
undertake to review the veteran's claim 
for increase in light of the Court's 
directives in DeLuca.  If any action 
taken remains adverse to the veteran, 
then he and his accredited representative 
should be furnished with a supplemental 
statement of the case and be given an 
opportunity to respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  No inference should 
be drawn regarding the final disposition of the claim as a 
result of this action.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  


		
	STEPHEN L. WILKINS
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  



